Citation Nr: 1618882	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  06-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right otitis media.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for pharyngitis.

4.   Entitlement to service connection for tendonitis and pain in both shoulders.

5.  Entitlement to service connection for a right ankle sprain.

6.  Entitlement to service connection for hypertension.

7.  Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for a left ankle disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied the enumerated issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is noted to have requested a Board hearing at the RO in his VA Form I-9 substantive appeal in March 2006.  Subsequently after a hearing was scheduled for him on February 11, 2010 in Waco, Texas, the Veteran sent letters dated on February 9, 2010 and February 12, 2010 that advised he had recently moved to another state and was unable to attend the February 2010 hearing.  He requested that a video conference be held at the RO in Pittsburgh Pennsylvania in these records.  

Subsequently in August 2014 and in November 2014, the RO is noted to have sent letters to his address of record at the time, advising that he was placed on the waiting list for a Travel Board hearing.  See Virtual VA for letters dated 8/5/14 and 11/13/14 marked as "Travel Board Appeal" letters.  See also VAF 21-4138 Statement in Support of Claim entered into Virtual VA 4/5/13 giving his address of record.  

The hearing notice letters included enclosures that requested that he clarify whether he still desired a hearing, and clarify the kind of hearing he desired.  The letter pointed out to him unless he told the RO otherwise, he would remain on the Travel Board hearing list.  The Veteran failed to respond to these letters.  However the Board notes that he specifically had requested a videoconference hearing in his letters from February 2010.  Thus the Board shall rely upon his February 2010 written statements that specifically requested a videoconference hearing before a member of the Board.  

The Board further notes that as of April 2016, the Veteran presently resides in a VA facility in Waco, Texas and has an appointed fiduciary; any hearing should be scheduled and notice should be sent with consideration of this most recent evidence of place of residence.  See VAF 21-0520 entered into Virtual VA 4/6/16, Certificate of Commissions Approval.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  Accordingly, a remand of this matter for the AOJ to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




